440 So. 2d 566 (1983)
Jerry ROSE
v.
Sylvia P. ROSE.
Civ. 3830.
Court of Civil Appeals of Alabama.
October 12, 1983.
A.J. Seale of Seale, Marsal & Seale, Mobile, for appellant.
W.A. Kimbrough, Jr. of Turner, Onderdonk & Kimbrough, P.A., Mobile, for appellee.
*567 WRIGHT, Presiding Judge.
The parties were divorced in 1980. In 1982 the wife brought a petition to enforce the judgment of divorce alleging failure of the husband to comply with its provisions.
Hearing of the petition and answer was held orally by the court. The record of the hearing is produced here under Rule 10(d), A.R.A.P.
The court entered judgment finding the husband in violation of the divorce judgment. He was ordered to pay to the wife the sum of $4,500 in delinquent alimony. The divorce decree was modified by requiring the payment of alimony in the monthly sum of $300. The husband appeals.
The record before us, though extremely brief, indicates substantial conflict in the evidence as to the income of the husband during 1982 and as to his prospective income in the future. The resolution of the conflict is upon the judge after oral hearing. Best v. State Department of Revenue, 423 So. 2d 859 (Ala.Civ.App.1982). His resolution is presumed correct upon appeal. Morrow v. Wood, 411 So. 2d 120 (Ala.1982). This court, upon review of the findings of the judge, merely determines if there is support for them in the evidence. If such findings are supported by legal evidence and are not unjust, we must affirm. Giles v. Giles, 384 So. 2d 125 (Ala.Civ.App.1980).
We have reviewed the available evidence with its attending reasonable inferences. We find support for the findings of the trial judge. It would serve no precedential purpose to extend this opinion to include a recitation of the evidence. Therefore we deem it sufficient to affirm the judgment of the court below.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.